TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00703-CR



                                   John Delarosa, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
       NO. D-13-0342-SB, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant John Delarosa pled not guilty to a charge of theft of property with a value

less than $1500 and during trial stipulated to two previous convictions for theft. Tex. Penal Code

§ 31.03(e)(4)(D). The jury returned a verdict of guilty and assessed punishment at eighteen months’

confinement in state jail and a $2,000 fine. Appellant’s appointed attorney has filed a brief

concluding that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;

High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right
to examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State,

485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

               After reviewing the evidence presented to the trial court and the procedures that were

observed, we have found nothing in the record that might arguably support the appeal. We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin and Field

Affirmed

Filed July 8, 2014

Do Not Publish




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review
of his case by the court of criminal appeals, he must either retain an attorney to file a petition for
 discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with
the rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary
review should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App.
P. 68.4, 68.5.

                                                  2